Order entered October 11, 2012




                                             In The
                                    Court of Zfppealls
                          ji iftb 31Bititritt of 25exati at Oattao
                                      No. 05-12-01247-CV

                    IN RE: ESTATE OF MAX D. HOPPER, DECEASED

                           On Appeal from the Probate Court No 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-3238-3

                                           ORDER
       The Court has before it Jo N. Hopper's October 9, 2012 unopposed motion to realign

parties on appeal. The Court GRANTS the motion and DIRECTS the Clerk of this Court to

designate Laura S. Wassmer and Stephen B. Hopper as the appellants in this appeal, and to

designate Jo N. Hopper as the appellee/cross-appellant.



                                                      MOLLY F
                                                                   Pig" cs.
                                                                   IS
                                                                             4%.
                                                      JUSTICE